Citation Nr: 0315961	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric 
disorder (claimed as stress, fatigue and anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his substantive appeal to the Board dated in April 1999, 
the veteran requested a hearing before a Veterans Law Judge.  
He subsequently withdrew this request in written statements 
received at the Board in July 2000, and there is no hearing 
request pending.  In May 2001, the Board remanded this matter 
to the RO for additional development.  


FINDINGS OF FACT

1.  Hypertension was not present in service or until years 
thereafter.  

2.  There is clear and unmistakable evidence that the 
veteran's heart murmur pre-existed service and did not 
increase in severity beyond the natural progress of the 
disease in service.  

3.  There is clear and unmistakable evidence that the 
veteran's headaches pre-existed service and did not increase 
in severity beyond the natural progress of the disease in 
service.  

4.  There is clear and unmistakable evidence that the 
veteran's psychiatric disorder pre-existed service and did 
not increase in severity beyond the natural progress of the 
disease in service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1112, 1153, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

2.  A heart murmur was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).

3.  Headaches were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).

4.  A psychiatric disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.309 (2002); 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in a 
letter furnished to the appellant and his representative in 
June 2001.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his service 
connection claims at issue on appeal, and is aware, as well, 
of the responsibilities that both he and VA share with 
respect to the development of the claims.  The VCAA-notice 
letter of June 2001 informed him what evidence and 
information VA would be obtaining, and explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

In March 2002, after assisting the veteran with obtaining 
records as outlined in the Board's May 2001 remand decision, 
the RO sent the veteran a letter detailing what it had 
obtained and what it had attempted to obtain.  The veteran 
responded to this letter in July 2002.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include VA 
outpatient treatment records.  The appellant has indicated he 
had private treatment for the disabilities at issue, and the 
RO has sought these records.  Furthermore, the appellant has 
not referenced any unobtained evidence that might aid his 
appeal or that might be pertinent to his claims.  The duty to 
assist also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
provided the appellant with VA compensation examinations in 
November 2002, in connection with the development and 
adjudication of the claims on appeal.  These examinations 
include sections addressing the medical nexus issues germane 
to the service connection claims.

Finally, with regard to VA's duty to notify/assist, the Board 
notes that the VCAA notification letter sent to the appellant 
in June 2001 and the letter in March 2002 essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
That case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to 
the extent it provides a claimant "not less than 30 days" 
to respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the RO and not the Board advised the appellant of the 
VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even if the notice did not expressly 
notify the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b), any such error in the letter was harmless 
and did not affect his substantive rights.  That is so 
because more than one year has passed since the letter was 
sent, so the appellant's case was not decided before the one-
year period expired, and he had more than ample time to 
submit additional evidence.  It is clear that the claimant 
has nothing further to submit, and adjudication of his claims 
can proceed.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examinations and opinions 
concerning the etiology of the appellant's claimed disorders, 
it appears that VA has done everything reasonably possible to 
assist the appellant.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.

With respect to the above, the Board notes that the appellant 
indicated that the examinations in November 2002 were biased 
in his statement of March 2003.  However, the Board does not 
believe that further development would accomplish any 
meaningful result.  As will be discussed below, these 
examinations fully addressed the pertinent medical-nexus 
questions at issue in this case, and therefore, further 
diagnostic testing and follow-up medical studies are not 
required.  The Board notes that these examinations were 
scheduled not for treatment purposes, but to address the 
etiology of the claimed disorders, and as the Board finds 
that these examination and addendum reports sufficiently 
addressed these concerns, additional medical evaluation 
and/or examination is not necessary.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Pertinent Law and Regulations: Service Connection

Service connection may be granted if the evidence establishes 
that a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2002).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2001).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  Further, under the provisions of 
38 C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2001).

The record consists of medical literature and articles from 
the veteran that support his claims generally, private and VA 
treatment records, service personnel records and service 
medical records, and private and VA examination reports.  

C.  Facts & Discussion

Headaches, heart murmur and hypertension

Service records show that the veteran received a 1-Y 
classification from his local selective service Board in 
1965.  This indicated that the veteran was qualified for 
service only in time of war or national emergency.  The 
veteran contends that this is positive proof of hypertension 
which would exclude him from service.  The Classification was 
abolished and veteran was then classified as 1Y.  Blood 
pressure readings from the veteran's doctor in 1965 show 
140/80 and 130/80.  He complained of headaches at that time.  
The veteran's service separation physical examination was 
negative for heart murmur or hypertension or findings of 
headaches.  

The veteran was seen again by his private physician in 
September 1969.  The record shows an initial diagnosis of 
hypertension in 1982.  The veteran underwent quintuple 
coronary bypass surgery in 1994.  

While private records do show treatment for his heart problem 
dating from 1994, there is no indication of a disability 
characterized as a heart murmur in service.  The veteran has 
reported a history of heart murmur and headaches, as well as 
hypertension, since prior to service.  

VA examinations in November 2002 reflect that the veteran's 
claims folder was thoroughly reviewed and he was interviewed 
and examiner.  He reported current private treatment for his 
headaches and hypertension.  The heart examination revealed 
current complaints of shortness of air, continued heart 
murmur since high school.  He reported chest pain on a 
treadmill test and a history of heart problems in his family.  
The classifications of 1Y and 1-Y were reviewed.  The 
examiner noted the history of blood pressure readings prior 
to service of 140/80 and 130/80.  The examiner noted no 
treatment for hypertension until 1990.  

On examination, blood pressure was 166/96 sitting, 152/102 
standing, and 168/98 supine.  Heart rate was regular.  The 
diagnosis was history of coronary artery disease with bypass, 
essential hypertension and depression.  The examiner remarked 
that the guidelines for hypertension were revised in 1997.  
Even so, the veteran's readings in and around service would 
not meet the old or new criteria for hypertension.  His blood 
pressure was at that time in the high normal range.  The 
examiners agreed, therefore, that the veteran's hypertension 
was not related to service, and that he had normal blood 
pressure in service.  Hypertension which existed currently 
was not related to service.  

Neurological examination showed cranial nerves intact.  There 
were no sensory deficits.  The diagnosis was chronic 
headaches with multiple etiology.  The examiner opined that 
the headaches, present since adolescence, could be 
symptomatic of hypertension over the years.  However, the 
examiner noted that the examiners did not believe, based on 
the hypertension examination, that the hypertension was 
related to service, thus the headaches were not considered 
likely to be related to service.  

As to the claim for hypertension, the Board finds that the 
presumption of soundness has not been rebutted, and thus the 
Board cannot presume the condition pre-existed service.  The 
blood pressure readings prior to service were not considered 
to be the basis of a diagnosis of hypertension.  There is no 
clear and unmistakable evidence of hypertension prior to 
service.  The claim will thus be reviewed on a direct basis.  
The November 2002 VA medical opinion of record indicates that 
there is no causal relationship between service and 
hypertension.  The examiner cited no in-service diagnosis of 
hypertension.  The examiner also noted that there was no 
evidence to establish a diagnosis of hypertension for many 
years following service.  There is no continuity of 
hypertension, with readings of hypertension, for many years 
following service.  The record indicates hypertension being 
noted in 1982, with treatment in 1990, many years after 
service.  There was no chronic condition, hypertension, noted 
in service nor shown within a presumptive period following 
service.  It is not disputed that the veteran had what has 
been termed high normal blood pressure readings prior to 
service.  However, the examiner reviewed the old and revised 
standards for hypertension, and found that the veteran did 
not have hypertension for many years after service.  There is 
no record of treatment in the service or for many years 
later.  The statement by the VA examiner in November 2002, it 
was noted that the veteran did not have hypertension related 
to service either by aggravation or which first manifested in 
service or for many years after service.  That opinion 
involved a thorough review of the record from an historical 
perspective undertaken in order to determine the likelihood 
of a relationship between current disease and service.  The 
Board finds it highly persuasive and of more probative value 
than other medical evidence of record because of this.  The 
Board may adopt a particular medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  Thus, the November 2002 opinion is, for the 
reasons stated, adopted by the Board as to the hypertension 
claim.  

As to the claim for a heart murmur and headaches, the veteran 
has indicated for treatment purposes that he had both of 
these prior to service.  The record suggests a heart murmur 
in high school.  The presumption of soundness is rebutted as 
to these conditions.  Thus, the Board must determine whether 
these conditions were aggravated in service.  The Board finds 
that the preponderance of the evidence shows that there was 
been no measured worsening of either the heart murmur or the 
headaches in service.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
The Board notes the VA examinations in November 2002 as 
persuasive, highly probative evidence that there was no 
aggravation of either of these disabilities.  The opinions 
rendered in the November 2002 examination reports are 
thorough and based on a review of the claims folder as well 
as the examination of the veteran.  As to heart murmur, the 
examiner noted that heart murmurs are found in adolescence 
and often do not indicate pathology.  He opined that the 
later heart trouble encountered by the veteran was not 
related to the heart murmur.  He noted that the current heart 
murmur was not related to military service.  

Thus, this opinion is well reasoned and based on a thorough 
review of the evidence.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2001).  The 
Board may adopt a particular medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  The November 2002 VA opinions as to no 
aggravation of the heart murmur and headaches are, for the 
reasons stated, adopted by the Board.  

Further, the actual medical evidence does not support the 
claims for headaches, heart murmur or hypertension.  Medical 
literature submitted by him generally is consistent with his 
theories but does not address the specifics of his case and 
is thus of limited probative value.  As to his statements, 
while the veteran is competent to describe events and 
symptoms that he experienced, such as symptoms of his 
hypertension, headaches and heart murmur, his statements are 
without significant probative value in regard to the issue at 
hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that he has a current 
disability, heart murmur, hypertension and or headaches, and 
that a relationship exists between either disability and 
service cannot serve to prove that the disabilities for which 
the veteran claims service connection were incurred in or 
aggravated by service.  The probative medical evidence is 
against his theory.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claims for heart murmur, headaches or hypertension.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

Psychiatric claim

As to the claim for mental disorders, the record shows that 
the veteran reported a history of anxiety and depression that 
preexisted service.  Following discharge from service in 
1968, he sought psychiatric treatment in May 1970.  He 
reported that he was treated by a Dr. Stanley Smith for 
psychiatric problems in 1963.  He was later treated by Joseph 
R. Bowling, M.D.  A letter from Dr. Bowling dated in 1994 
indicates that he treated the veteran for the past 25 years 
and that for most of that time the veteran was clinically 
depressed and on anti-anxiety and antidepressant medication.  

The veteran underwent VA psychiatric examination in November 
2002.  At that time, the veteran noted that he retired from 
his defense mapping job in 1994, citing his heart surgery and 
his psychiatric problems as reasons for retirement.  He 
reported he has had bad side effects of medication for his 
psychiatric problems and he was currently on amytriptyline.  
He noted his family history and his history of service.  The 
examiner noted a diagnostic impression of schizoaffective 
personality in 1973.  Current mental status examination in 
November 2002 yielded a diagnosis of major depressive 
disorder, continuous, in partial remission; personality 
disorder not otherwise specified with schizoaffective 
features; global assessment of functioning of 60.  

The examiner noted that he had thoroughly reviewed the file.  
He noted that the veteran's anxiety and depression predated 
service.  No treatment was given in the service.  The 
examiner opined that the depression and personality disorder 
were not at least as likely as not related to service or 
aggravated by service.  

Following a review of the entirety of the evidence, including 
the medical literature, private treatment records, VA 
records, VA examination records and the veteran's 
discussions, the Board thus finds that the veteran's various 
symptomatic complaints related to his psychiatric problems 
and the medical literature are of less probative value than 
the VA medical opinion evidence which is against his claim of 
service connection for a psychiatric disorder.  The VA 
medical opinion of record indicates that there is no causal 
relationship between service and the claimed psychiatric 
disorders.  The record does show that the veteran reported a 
history of psychiatric treatment and problems prior to 
service.  The examiner noted that the veteran was not seen 
within a year of separation from service.  The record, 
including the veteran's statement, is consistent with this 
fact.  Thus, there is clear and unmistakable evidence that 
the psychiatric disorder pre-existed service.  The Board must 
therefore determine whether there was aggravation of a pre-
service psychiatric condition.  

The November 2002 examination report contains an opinion that 
the veteran's psychiatric problems, depression and 
psychiatric disorder, were not aggravated by service.  This 
opinion is well reasoned and based on a thorough review of 
the evidence.  The examiner detailed the reasons for his 
opinion, citing to the veteran's history of no psychiatric 
trauma in service, as well as other life problems.  The 
examiner stated that he did not find any evidence to support 
the veteran's claim that his depression was exacerbated by 
service.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).   The Board 
finds this to be the case in the claim for a psychiatric 
disorder.  The Board may adopt a particular medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  The November 2002 VA 
opinion as to no aggravation of the psychiatric disorder is, 
for the reasons stated, adopted by the Board.  Although the 
Board considered the 1994 statement of Dr. Bowling, it is 
found to be less persuasive as it was not reported to be 
based on a thorough review of the evidence.  Furthermore, Dr. 
Bowling did not state that the depression was aggravated by 
service, just that the veteran had been treated for 
approximately 25 years by that doctor.  

Further, the actual medical evidence does not support the 
claim for a psychiatric disorder as aggravated by service or 
on a direct basis.  Medical literature submitted by him 
generally is consistent with his theory but does not address 
the specifics of his case and is thus of limited probative 
value.  As to his statements, while the veteran is competent 
to describe events and symptoms that he experienced, such as 
symptoms of his depression, his statements are without 
significant probative value in regard to the issue at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has a current psychiatric 
disability, and that a relationship exists between the 
disability and service cannot serve to prove that the 
disability for which he claims service connection was 
incurred in or aggravated by service.  The probative medical 
evidence is against his theory.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a heart murmur is denied.

Service connection for hypertension is denied.

Service connection for headaches is denied.

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

